                      Case 1:20-cv-02619-JGK Document 25 Filed 09/02/20 Page 1 of 4


                                                                                                                  Brian Pete
                                                                                                 77 Water Street, Suite 2100
                                                                                                 New York, New York 10005
                                                                                              Brian.Pete@lewisbrisbois.com
                                                                                                       Direct: 212.232.1363




    August 31, 2020                                                                                 File No. 11414.813

                                                      Application granted. The parties should submit the settlement
                                                      agreement and an explanation of the fair and reasonable nature of the
   VIA ECF                                            settlement in both cases, together with the supporting documentation
   The Honorable John G. Koeltl                       with respect to any request for attorney's fees by September 25, 2020.
   United States District Court for the
   Southern District of New York                      SO ORDERED.
   United States District Judge
   500 Pearl Street                                   New York, NY                            /s/ John G. Koeltl
   New York, New York 10007                           September 2, 2020                          John G. Koeltl

                Re:     DiMauro v. 189 Chrystie Street Partners, LP et al.
                        Docket No. 1:20-cv-02619-JGK

   Dear Judge Koeltl:

           We represent Defendants 189 Chrystie Street Partners, LP d/b/a The Box NYC, Variety
   Worldwide, LLC, Simon Hammerstein, and Javier Vivas in the above-referenced matter. We jointly
   write, along with Plaintiff’s counsel, to request that the Court consolidate the above-referenced
   matter, which was filed on March 27, 2020, with the companion case captioned Ulwick v. 189
   Chrystie Street Partners, LP et al., 1:20-cv-02660-KPF (the “Ulwick litigation”), which was
   subsequently filed on March 30, 2020, for purposes of seeking approval of the parties’ settlement
   agreements.
           This action and the Ulwick litigation were both brought by former waitstaff employees of
   Defendants who assert identical claims against the same set of Defendants. This action and the
   Ulwick litigation were mediated together through the Court’s mediation program on August 13,
   2020 and a global settlement in principle was reached on August 20, 2020. As plaintiffs in both
   actions assert claims under the Fair Labor Standards Act, judicial approval of the parties’ settlement
   is required under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Given the
   identical claims and parties, it would be in the interest of judicial economy to have both cases
   consolidated for purposes of approving the settlement. This will eliminate the possibility of
   inconsistent rulings and streamline the settlement process.
          Accordingly, the parties respectfully request that the Court consolidate the two cases
   pursuant to Fed. R. Civ. P. 42(a)(2) so that the parties can file a single motion for approval of the
   settlement agreements.



ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND    •   MASSACHUSETTS   •   MISSOURI   •   NEVADA   •   NEW JERSEY    •   NEW MEXICO      •   NEW YORK
NORTH CAROLINA • OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • WASHINGTON • WEST VIRGINIA
   4848-5664-6857.1
             Case 1:20-cv-02619-JGK Document 25 Filed 09/02/20 Page 2 of 4


The Honorable John G. Koeltl
August 31, 2020
Page 2


         We thank the Court for its attention to this matter.

                                                 Respectfully,

                                                 /s/ Brian Pete

                                                 Brian Pete of
                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP

cc:      All Counsel of Record (via ECF)

         The Honorable Katherine Polk Failla
         United States District Court
         (via ECF)




                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           www.lewisbrisbois.com


4848-5664-6857.1
            Case 1:20-cv-02619-JGK Document 25 Filed 09/02/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
MARIELE DIMAURO,
                                                                 Case No. 1:20-cv-02619 (JGK)
                                   Plaintiff,

                   -against-

189 CHRYSTIE STREET PARTNERS,
LP (d/b/a “The Box NYC”); VARIETY
WORLDWIDE, LLC; SIMON
HAMMERSTEIN (in his individual
and professional capacities);
JAVIER VIVAS (in his individual and
professional capacities); JOHN
DOES 1-10, and XYZ CORPS. 1-10,

                                    Defendants.
-------------------------------------------------------------X


-------------------------------------------------------------X
CASSANDRA ULWICK,

                                   Plaintiff,
                                                                 Case No. 1:20-cv-02660 (KPF)
                   -against-

189 CHRYSTIE STREET PARTNERS,
LP (d/b/a “The Box NYC”); VARIETY
WORLDWIDE, LLC; SIMON
HAMMERSTEIN (in his individual
and professional capacities);
JAVIER VIVAS (in his individual and
professional capacities); JOHN
DOES 1-10, and XYZ CORPS. 1-10,

                                    Defendants.
-------------------------------------------------------------X




4830-0931-8601.1                                        1
            Case 1:20-cv-02619-JGK Document 25 Filed 09/02/20 Page 4 of 4




                                              ORDER

         THIS CAUSE is before the Court on the parties’ joint letter motion to consolidate the above-

captioned matters. The Court finds good cause to GRANT the Joint Letter Motion.

         The Court ORDERS that the above-captioned DiMauro and Ulwick cases shall be

consolidated pursuant to Fed. R. Civ. P. 42(a)(2).




SO ORDERED, this _____, day of _____________, 2020.




                                                      ________________________________
                                                      HON. JOHN G. KOELTL
                                                      UNITED STATES DISTRICT JUDGE




4830-0931-8601.1                                  2
